               Case 1:20-vv-01548-UNJ Document 14 Filed 02/11/21 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-1548V


    ALISEN HUGHES,                                           Chief Special Master Corcoran

                          Petitioner,
    v.                                                       Filed: February 11, 2021

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                          Respondent.


                 SCHEDULING ORDER – PRE-ASSIGNMENT REVIEW (“PAR”)

       This case has been reviewed for completeness as part of the Pre-Assignment
Review (PAR) process described in the PAR Initial Order. Petitioner was ordered to file
records required by § 11(c) of the Vaccine Act.1 These include medical records for the
three years prior to the vaccination at issue, including primary care records, which are
currently missing or incomplete.

        Petitioner filed one set of primary care records from Hazlet Medical Services, but
these records indicate that Petitioner was a new patient as of January 10, 2018. Exhibit
4 at 98. Because the records from Hazlet Medical Services do not cover the full three-
year pre-vaccination time period, Petitioner shall file all additional primary care records
for this time period.

      The following is ORDERED: In order to complete the PAR process and be
assigned to a special master or the Special Processing Unit, Petitioner shall file,
by no later than Monday, March 29, 2021,

         •   Petitioner’s primary care records (and any other relevant medical treatment
             records) for the three-year pre-vaccination time period. If these pre-vaccination
             records have already been filed, petitioner shall file a status report identifying the
             exhibit(s) and page number(s). If no additional records exist, Petitioner shall file
             an affidavit, declaration or status report confirming that no additional records
             exist.

1
 The National Childhood Vaccine Injury Act (“Vaccine Act”), as amended, 42 U.S.C. §§ 300aa-1 to-34,
which established the National Vaccine Injury Compensation Program (“the Program”). Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:20-vv-01548-UNJ Document 14 Filed 02/11/21 Page 2 of 2




   •   Statement of Completion and updated exhibit list.

       If Petitioner is unable to file the required records by that time, Petitioner
shall file any and all available records and move pursuant to Vaccine Rule 19(b)
for an enlargement of time to file any medical records or affidavits that remain
outstanding. Any such motion for enlargement shall state with specificity what
medical records or affidavits remain outstanding.

     Any questions about this order or about this case generally may be directed to
OSM staff attorneys, Andrew Schick, andrew_schick@cfc.uscourts.gov, and Francina
Segbefia, francina_segbefia@cfc.uscourts.gov.

IT IS SO ORDERED.

                                               s/Brian H. Corcoran
                                               Brian H. Corcoran
                                               Chief Special Master




                                           2
